         Case 19-12804       Doc 13 Filed 12/02/19 Entered 12/02/19 12:34:45               Desc Order
                                  Disch. Trustee Close CS Page 1 of 1
                                    UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MASSACHUSETTS


In Re:     Joseph A. Borges, Jr. and Jennifer E. Borges ,      Chapter: 7
           Debtor                                              Case No: 19−12804
                                                               Judge Melvin S. Hoffman



                                       ORDER DISCHARGING TRUSTEE
                                           AND CLOSING CASE




It is hereby ORDERED that Donald Lassman, the Trustee is discharged from any further duties herein and that
this case is hereby closed pursuant to 11 U.S.C. § 350(a).




Date:12/2/19                                                   By the Court,

                                                               Melvin S. Hoffman
                                                               U.S. Bankruptcy Judge
